Citation Nr: 1615120	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-34 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for diabetes mellitus II.

2.  Entitlement to an evaluation in excess of 30 percent for coronary bypass surgery.

3.  Entitlement to an evaluation in excess of 10 percent for post-traumatic stress disorder (PTSD).

4.  Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	John Worman, Esq.


ATTORNEY FOR THE BOARD

C. Ryan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to August 1968, and from August 1968 to August 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and November 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to an increased rating for diabetes mellitus and coronary bypass surgery and entitlement to service connection for sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for a 50 percent rating, but no higher, for PTSD are approximated for the appeal period.  38 U.S.C.A. §§ 1110, 1131, 1155, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159 (2015).

As noted above, the Veteran's claim for a higher rating for his PTSD arises from his disagreement with a rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the rating issues on this appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by obtaining all identified and available evidence needed to substantiate the claim.  Specifically, VA has obtained records of the Veteran's VA examinations and medical records.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed. 

Pertinent Law

The Veteran contends that his PTSD warrants an evaluation higher than its currently assigned evaluation of 10 percent. 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings may be appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  

The Veteran is currently in receipt of a 10 percent rating for PTSD, pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities are evaluated under a general rating formula for mental disorders.

Under the general rating formula, a 30 percent rating requires a showing of occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful situations (including work or a worklike setting); and an inability to establish and maintain effective relationships.  Id. 

Finally, a total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Nevertheless, all ratings in the general rating formula are associated with objectively observable symptomatology, and in Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."

The Federal Circuit further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id.  Thus, "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id. at 118.  As such, the Board will consider both the Veteran's specific symptomatology, as well as the occupational and social impairment associated with the rating code to determine whether an increased evaluation is warranted.

A review of the evidence reveals the following:

The Veteran underwent a Compensation and Pension (C&P) examination in June 2010 in which the examiner confirmed the Veteran's PTSD diagnosis.

The Veteran reported continual frustration and anger in his dealings with other people, specifically those at work and his wife.  Moreover, the Veteran experienced hypervigilance in enclosed places such as restaurants and airplanes.  As the Veteran traveled frequently for work, he consistently experienced hypervigilance.  He reported "trauma dreams" occurring approximately once a year, as well as suicidal thoughts that came and went.  The Veteran, however, did not see a therapist or receive PTSD treatment in any fashion.

The Veteran reported his relationship with his wife was only "so-so" because he did not talk to her, although he enjoyed good relationships with his children, father, and siblings.  The Veteran asserted that he enjoyed no close friendships and rarely interacted with others socially.

The Veteran received positive reviews from his employers as work, yet he experienced minor anger problems while at work, as well as hypervigilance during his airplane travel.  The examiner determined the Veteran's hygiene was appropriate, and he was well-dressed.  The Veteran's mood was euthymic, and his affect broad, with no evidence of psychosis, bipolar disease, or cognitive deficit, aside from mild short-term memory problems.

Aside from this C&P examination, there was no mention of the Veteran's PTSD symptoms in the medical records before the Board.

The evidence paints a picture of a Veteran struggling with hypervigilance, anger, impaired social relationships, and mild memory loss.  The Veteran's frequent work travels increased his hypervigilance, causing him frequent mental distress at work.  Moreover, he suffered from occasional outbursts of anger at work, and he lacked strong social relationships outside of his family.

The Board finds that the lay and medical evidence more nearly approximates mental health symptoms productive of occupational and social impairment with reduced reliability and productivity..  See 38 C.F.R. § 4.130.  Accordingly, the Veteran should be awarded a 50 percent rating for the entire time period on appeal.

However, a 70 percent rating is not warranted because the Veteran did not demonstrate occupational and social impairment with deficiencies in most areas.  Although the Veteran experienced some suicidal thoughts, he did not have obsessional rituals interfering with routine work activities, illogical speech, or near-continuous panic or depression.  The Veteran reported he enjoyed positive reviews at work, and continued to work many hours.  Moreover, the examiner made no mention of flattened affect, circumstantial, circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short and long-term memory, impaired judgment, or impaired abstract thinking.  Indeed, the Veteran's employment as an engineer necessitates abstract thinking and sound judgment.  

Lastly, a 100 percent rating is not warranted because the Veteran did not demonstrate total occupational and social impairment.  During the pendency of the appeal, the Veteran has maintained employment, and maintained relationships with his children, siblings, and father.  Thus, the Board finds that the Veteran does not suffer from total social impairment or occupational impairment.  Moreover, the examiner specifically noted that the Veteran did not neglect his personal appearance and hygiene, his judgment was not affected, and he did not exhibit delusions or hallucinations.  The examiners made no mention of gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss.  

The Board recognizes that the Veteran has suffered from his PTSD; however, his symptoms do not warrant a rating higher than 50 percent.  Rather, the ultimate effect from the Veteran's symptoms most closely approximates a finding that his PTSD is productive of occupational and social impairment with reduced reliability and productivity.  When considered in its totality, the lay and medical evidence demonstrates that the Veteran suffers from mental health symptoms warranting a 50 percent rating, but no higher.

Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of the Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describes the Veteran's disability levels and symptomatology pertaining to his service-connected PTSD.  The evidence shows symptoms such as anger, mild memory loss, and hypervigilance.  In additional, occupational impairment is explicitly considered in this rating criteria.  Thus, there is nothing exceptional or unusual about the Veteran's disability picture.  Accordingly, the Veteran's 50 percent rating under DC 9440 for PTSD contemplates his symptomatology and disability level.  38 C.F.R. § 4.130, DC 9411.  Moreover, the record does not show that the Veteran has required frequent-or any-hospitalizations for his PTSD.  There is also no persuasive evidence in the record to indicate that the service-connected disability on appeal would cause any impairment, such as marked interference, with employment over and above that which is already contemplated in the assigned schedular rating, which contemplates occupational impairment.  Therefore, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the Veteran's PTSD for the entire period of appeal. 


ORDER

Entitlement to an evaluation of 50 percent, but no higher, is granted for the entire appeal period.

REMAND

The Veteran contends that he is entitled to an increased rating for diabetes mellitus, and coronary artery disease, as well as entitlement to service connection for sleep apnea.  For the following reasons, the Board finds a remand is warranted so the Veteran may undergo up-to-date C&P examinations.

Concerning the Veteran's coronary artery disease, a January 2009 physician note in the Veteran's records indicates the Veteran's cardiovascular defects were progressively worsening.  At the time, the Veteran's ejection fraction calculated at 46 percent-an ejection fraction warranting a 60 percent rating.  Despite the physician's statement that the Veteran was experiencing progressive worsening of his cardiovascular health, he has not undergone a C&P examination since June 2010.  When there is an assertion a disability has worsened since the last C&P examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  The Board finds that the most recent VA examination is too remote, and a new examination is warranted.

Concerning the Veteran's diabetes mellitus, the Veteran was awarded service connection for coronary artery disease, secondary to his service connected diabetes mellitus.  Accordingly, the two claims must be inextricably intertwined.  If the Veteran's coronary artery disease may have worsened, necessitating an additional C&P examination, so might the Veteran's diabetes mellitus.  The development requested in the coronary artery claim must be completed prior to the adjudication of the diabetes claim, as adjudication of the coronary artery disease claim may affect the adjudication of the diabetes claim.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Lastly, the Veteran contends that he is entitled to service connection for sleep apnea, secondary to his PTSD.  To date, the Veteran has not received a C&P examination, despite the note from a June 2010 C&P examiner indicating the Veteran's sleep apnea and fatigue may be linked to his PTSD.  Given the available evidence of record indicating a possible link between PTSD and sleep apnea, a VA examination is necessary to determine whether the Veteran's sleep apnea is related to his service-connected PTSD.  See 38 U.S.C.A. § 5103(d)(2); Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003); McLendon v. Nicholson , 20 Vet. App 79 (2006), as amended (Aug. 7, 2006); 38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his coronary artery disease.

In making this determination, the examiner should note and discuss the January 2009 from the Veteran's physician finding his condition was progressively worsening.

2.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his diabetes mellitus type II.

3.  Schedule the Veteran for an examination with an appropriate examiner to determine the nature and etiology of his sleep apnea.

The examiner should also determine whether it is as likely as not (50 percent probability or greater) that the Veteran's sleep apnea is caused by or aggravated by his service-connected PTSD.

In making this determination, the examiner should particularly consider the June 2010 note from the C&P examiner, indicating a possible link between the Veteran's sleep apnea and PTSD. 

4.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

5.  Thereafter, and after undertaking any additional development deemed necessary, redjudicate the issue on appeal. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


